DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 29th, 2019 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 10 and claim 16 in the reply filed on April 26th, 2019 is acknowledged.
Claims 11 – 15 and 17 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26th, 2019

Claim Objections
Claim 6 objected to because of the following informalities: “Prepolymerizaiton” is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uckelmann (US 2016/0214327).
Regarding claim 1, Uckelmann teaches a system for obtaining a photopolymerized prepolymer (Abstract) comprising: an untreated material loading station (ref. #2130) for loading a material to be pre-polymerized (Para. 260): a closed loop conveyor (ref. #2120) carrying a plurality of material-receiving trays (ref. #2010 a,b,c) secured to the closed loop conveyor (Para. 263), arranged in sequence, and having open tops (Fig. 11) the closed loop conveyor having a loading position on the side of the untreated material loading station and unloading position on the side opposite to the loading position (Fig. 11; Para. 260 – 263), wherein, when the material-receiving trays pass through the unloading position and changes direction of movement (Fig. 11), the material receiving trays are turned into upside down positions (Fig. 11): at least one pre-polymerization station (ref. #2140) above the closed loop conveyor in a position that passes therethrough the material-receiving trays for irradiation of the material carried by the material-receiving trays by a dosed amount of light energy for photo pre-polymerization of said material and turning said material into a pre-polymerized material with a predetermined degree of pre-polymerization (Para. 262; Fig. 11), and a pre-polymerized material receiver (ref. #2170) located under unloading position (Fig. 11).
Regarding claim 6, Uckelmann teaches the invention disclosed in claim 1, as described above. Furthermore, Uckelmann teaches two pre-polymerization stations (Para. 262).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann (US 2016/0214327).
Regarding claim 2, Uckelmann teaches the invention disclosed in claim 1, as described above. Furthermore, Uckelmann teaches the closed loop conveyor further comprising pulleys around which the closed loop conveyor is guided (Para. 264). It would have been obvious to one of ordinary skill in the art at the time to specify that the pulleys were driven by a motor to make the system continuous by automating a manual activity. The courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claim 7, Uckelmann teaches the invention disclosed in claim 6, as described above. Furthermore, Uckelmann teaches the closed loop conveyor further comprising pulleys around which the closed loop conveyor is guided (Para. 264). It would have been obvious to one of ordinary skill in the art at the time to specify that the pulleys were driven by a motor to make the system continuous by automating a manual activity. The courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 3 – 5 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann as applied to claims 2 and 7 above, and further in view of George (US 6720393).
Regarding claims 3 and 8, Uckelmann teaches the invention disclosed in claims 2 and 7, as described above. However, Uckelmann does not teach a viscometer for measure viscosity of the pre-polymerized material. Yet in a similar field of endeavor, George teaches a system for continuous polymerization comprising closed look feedback control through a measurement viscometer (Abstract). George discloses this system comprises a material receiver for excess material comprising a viscometer for measuring viscosity of said material (Fig. 4A-4B; Col. 15, lines 37 – 42; Col. 17, lines 50 – 60). It would have been obvious to one of ordinary skill in the art to modify the invention of Uckelmann by modify the pre-polymerized material receiver by providing a viscometer, as George discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claims 4 and 9, Uckelmann in view of George teaches the inventions disclosed in claims 3 and 8, as described above. Furthermore, George teaches the system comprising a central processing unit, which is linked via feedback lines with the viscometer (Col. 19, lines 53 – 57).
Regarding claims 5 and 10, Uckelmann in view of George teaches the inventions disclosed in claims 4 and 9, as described above. Furthermore, Uckelmann teaches the material-receiving trays are flexible for passing through the unloading position of the closed loop conveyor where the conveyor changes direction of movement (Fig. 11; Para. 260 – 263).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann (US 2016/0214327) in view of DeMuth (US 2017/0120332).
Regarding claim 16, Uckelmann teaches the invention disclosed in claim 1, as described above. However, Uckelmann does not teach the trays are coated with a reflective coating. Yet, in a similar field of endeavor, DeMuth teaches an improved additive manufacturing system for providing energy to a powder bed system (Abstract). DeMuth further discloses providing energy to a substrate comprising powder to be polymerized (Para. 80), wherein the substrate is coated with a reflective coating (Para. 106). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Uckelmann by coating the trays with a reflective coating, as taught by DeMuth. One would be motivated to make this modification to optimize energy reflection and absorption (DeMuth – Para. 106)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743